DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2021 and 10/20/2021 have been entered and considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 11-12, 15, 17-18, 20, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astrom et al. (US 2018/0376454, Astrom hereinafter, provided by Applicant).
	Regarding claims 1 and 29, Astrom teaches an apparatus for wireless communication (A network node 36 (e.g., a radio access node 14 such as, for example, an eNB or gNB); Astrom; Fig. 14; [0112]), comprising: 	at least one processor (Network node 36 may be comprised of a processor; Astrom; Fig. 14; [0112]); and 	a memory coupled to the at least one processor (Network node 36 may be comprised of a memory coupled to the processor storing software executed by the processor; Astrom; Fig. 14; [0112]), the memory comprising code executable by the at least one processor to cause the apparatus to: 		determine a synchronization signal block (SSB) pattern that identifies SSB positions for sweeping a set of SSB beams over multiple SSB bursts with gaps between at least some of the SSB positions (As can be seen for instance in at least Fig. 2 and its corresponding description, SSBs may be transmitted using beam sweeping (i.e., sweeping a set of SSB beams) over multiple SSB bursts with gaps between at least some of the SSB positions. Transmission of such a pattern of SSBs may be broadly reasonably interpreted as comprising determining a synchronization signal block (SSB) pattern that identifies SSB positions for sweeping a set of SSB beams over multiple SSB bursts with gaps between at least some of the SSB positions; Astrom; Fig. 2; [0009]-[0011], [0021]), wherein the SSB pattern identifies a subset of the set of SSB beams to use per SSB burst (As can be seen for instance in at least Fig. 2 and its corresponding description, the SSB pattern uses different subsets of SSB beams per burst. The SSB pattern may thus be broadly reasonably interpreted as identifying a subset of the set of SSB beams to use per SSB burst; Astrom; Fig. 2; [0009]-[0011], [0021]); and 		transmit SSBs over the multiple SSB bursts in accordance with the pattern (SSBs transmitted according to at least the pattern described in Fig. 2 and its corresponding description may be broadly reasonably interpreted as being transmitted over the multiple SSB bursts in accordance with the pattern; Astrom; Fig. 2; [0009]-[0011], [0021]).	Regarding claim 3, Astrom teaches the limitations of claim 1.	Astrom further teaches the subset of the set of SSB beams to use per SSB burst in the SSB pattern is different between each SSB burst (As can be seen for instance in Fig. 2, the filled/shaded boxes represent different beam directions. As can also be seen in Fig. 2, the depicted SS bursts use different subsets of beams. The subset of the set of SSB beams to use per SSB burst in the SSB pattern may thus be broadly reasonably interpreted as being different between each SSB burst; Astrom; Fig. 2; [0009]-[0011], [0021]).	Regarding claim 4, Astrom teaches the limitations of claim 3.	Astrom further teaches the pattern identifies: 	a first subset of SSB beams to use at a corresponding first subset of SSB positions in a first SSB burst (As can be seen for instance in Fig. 2, two SS Bursts are depicted at different positions that use different subsets of beams. The pattern may thus be broadly reasonably interpreted as identifying a first subset of SSB beams to use at a corresponding first subset of SSB positions in a first SSB burst; Astrom; Fig. 2; [0009]-[0011], [0021]); and 	a second subset of SSB beams to use at a corresponding second subset of SSB positions in a second SSB burst (As can be seen for instance in Fig. 2, two SS Bursts are depicted at different positions that use different subsets of beams. The pattern may thus be broadly reasonably interpreted as identifying a second subset of SSB beams to use at a corresponding second subset of SSB positions in a second SSB burst; Astrom; Fig. 2; [0009]-[0011], [0021]), wherein the first and second subsets of SSB positions are non-overlapping (As can be seen for instance in Fig. 2, the depicted SS Burst do not overlap in time or space and may thus be broadly reasonably interpreted as being non-overlapping; Astrom; Fig. 2; [0009]-[0011], [0021]).	Regarding claim 6, Astrom teaches the limitations of claim 3.	Astrom further teaches the memory further comprises code executable by the at least one processor to cause the apparatus to signal, to at least one UE, which SSBs are transmitted in which SSB burst (The UE can, by using the SSBs in the SS burst set, determine the downlink timing and acquire some fundamental SI from the PBCH. It has been agreed in 3GPP that an NR UE in idle mode can expect an SS burst set transmitted from the network once per 20 ms (in connected mode the UE can be configured to expect SS burst sets once per 5 ms). Hence, once the UE has obtained downlink synchronization, it knows in which slots to expect SSB transmissions. The network node may thus be broadly reasonably interpreted as signaling, to at least one UE, which SSBs are transmitted in which SSB burst; Astrom; Fig. 2; [0009]-[0011]).	Regarding claim 11, Astrom teaches the limitations of claim 1.	Astrom further teaches the pattern identifies: 	a set of SSB positions per SSB burst for transmitting SSBs (As can be seen for instance in at least Fig. 2, each different type of shading represents different beam directions in which the SSBs are transmitted. Having this in mind and looking at the shadings used in Fig. 2, it is noted that the subset of SSB beams used in the first SSB burst (on the left) in the SSB pattern is different from the subset of the set of SSB beams used in the second SSB burst (on the right) in the SSB pattern. The pattern may thus be broadly reasonably interpreted as identifying a set of SSB positions per SSB burst for transmitting SSBs; Astrom; Fig. 2; [0009]-[0011]); and 	in different SSB bursts, different SSB beams per the same SSB position (As can also be seen for instance in at least Fig. 2, by comparing the two SS bursts depicted therein with their respective subset of beams, it is clear that the pattern therein shown identifies a set of SSB positions per SSB burst for transmitting SSBs in different SSB bursts using different SSB beams per the same SSB position. The pattern may thus be broadly reasonably interpreted as identifying, in different SSB bursts, different SSB beams per the same SSB position; Astrom; Fig. 2; [0009]-[0011]).	Regarding claim 12, Astrom teaches the limitations of claim 11.	Astrom further teaches the memory further comprises code executable by the at least one processor to cause the apparatus to signal, for a set of SSB bursts, the set of SSB positions per SSB burst for transmitting SSBs (The UE can, by using the SSBs in the SS burst set, determine the downlink timing and acquire some fundamental SI from the PBCH. It has been agreed in 3GPP that an NR UE in idle mode can expect an SS burst set transmitted from the network once per 20 ms (in connected mode the UE can be configured to expect SS burst sets once per 5 ms). Hence, once the UE has obtained downlink synchronization, it knows in which slots to expect SSB transmissions. The network node may thus be broadly reasonably interpreted as signaling, for a set of SSB bursts, the set of SSB positions per SSB burst for transmitting SSBs; Astrom; Fig. 2; [0009]-[0011]).	Regarding claims 15 and 30, Astrom teaches an apparatus for wireless communication (A wireless communication device 12, or UE; Astrom; Fig. 12; [0109]), comprising: 	at least one processor (The wireless communication device may be comprised of a processor; Astrom; Fig. 12; [0109]); and 	a memory coupled to the at least one processor (The wireless communication device may be comprised of a memory coupled to the processor storing software executed by the processor; Astrom; Fig. 12; [0109]), the memory comprising code executable by the at least one processor to cause the apparatus to: 		determine a synchronization signal block (SSB) pattern that identifies SSB positions for a network entity to sweep a set of SSB beams over multiple SSB bursts with gaps between at least some of the SSB positions (As can be seen for instance in at least Fig. 2 and its corresponding description, SSBs may be transmitted using beam sweeping (i.e., sweeping a set of SSB beams) over multiple SSB bursts with gaps between at least some of the SSB positions. Reception of such a pattern of SSBs may be broadly reasonably interpreted as comprising determining a synchronization signal block (SSB) pattern that identifies SSB positions for sweeping a set of SSB beams over multiple SSB bursts with gaps between at least some of the SSB positions; Astrom; Fig. 2; [0009]-[0011], [0021]), wherein the SSB pattern identifies a subset of the set of SSB beams to use per SSB burst (As can be seen for instance in at least Fig. 2 and its corresponding description, the SSB pattern uses different subsets of SSB beams per burst. The SSB pattern may thus be broadly reasonably interpreted as identifying a subset of the set of SSB beams to use per SSB burst; Astrom; Fig. 2; [0009]-[0011], [0021]); and 		monitor SSBs over the multiple SSB bursts in accordance with the pattern (SSBs received according to at least the pattern described in Fig. 2 and its corresponding description may be broadly reasonably interpreted as being monitored over the multiple SSB bursts in accordance with the pattern; Astrom; Fig. 2; [0009]-[0011], [0021]).	Regarding claim 17, Astrom teaches the limitations of claim 15.	Astrom further teaches the subset of the set of SSB beams to use per SSB burst of the SSB pattern is different between each SSB burst (As can be seen for instance in Fig. 2, the filled/shaded boxes represent different beam directions. As can also be seen in Fig. 2, different SS bursts use different subsets of beams. The subset of the set of SSB beams to use per SSB burst in the SSB pattern may thus be broadly reasonably interpreted as being different between each SSB burst; Astrom; Fig. 2; [0009]-[0011], [0021]).	Regarding claim 18, Astrom teaches the limitations of claim 17.	Astrom further teaches the pattern identifies: 	a first subset of SSB beams to use at a corresponding first subset of SSB positions in a first SSB burst (As can be seen for instance in Fig. 2, two SS Bursts are depicted at different positions that use different subsets of beams. The pattern may thus be broadly reasonably interpreted as identifying a first subset of SSB beams to use at a corresponding first subset of SSB positions in a first SSB burst; Astrom; Fig. 2; [0009]-[0011], [0021]); and 	a second subset of SSB beams to use at a corresponding second subset of SSB positions in a second SSB burst (As can be seen for instance in Fig. 2, two SS Bursts are depicted at different positions that use different subsets of beams. The pattern may thus be broadly reasonably interpreted as identifying a second subset of SSB beams to use at a corresponding second subset of SSB positions in a second SSB burst; Astrom; Fig. 2; [0009]-[0011], [0021]), wherein the first and second subsets of SSB positions are non-overlapping (As can be seen for instance in Fig. 2, the depicted SS Burst do not overlap in time or space and may thus be broadly reasonably interpreted as being non-overlapping; Astrom; Fig. 2; [0009]-[0011], [0021]).	Regarding claim 20, Astrom teaches the limitations of claim 17.	Astrom further teaches the memory further comprises code executable by the at least one processor to cause the apparatus to receive signaling, from the network entity, which SSBs are transmitted in which SSB burst (The UE can, by using the SSBs in the SS burst set, determine the downlink timing and acquire some fundamental SI from the PBCH. It has been agreed in 3GPP that an NR UE in idle mode can expect an SS burst set transmitted from the network once per 20 ms (in connected mode the UE can be configured to expect SS burst sets once per 5 ms). Hence, once the UE has obtained downlink synchronization, it knows in which slots to expect SSB transmissions. The UE may thus be broadly reasonably interpreted as receiving signaling, from the network node, which SSBs are transmitted in which SSB burst; Astrom; Fig. 2; [0009]-[0011]).	Regarding claim 25, Astrom teaches the limitations of claim 15.	Astrom further teaches the pattern identifies: 	a set of SSB positions per SSB burst for transmitting SSBs (As can be seen for instance in at least Fig. 2, each different type of shading represents different beam directions in which the SSBs are transmitted. Having this in mind and looking at the shadings used in Fig. 2, it is noted that the subset of SSB beams used in the first SSB burst (on the left) in the SSB pattern is different from the subset of the set of SSB beams used in the second SSB burst (on the right) in the SSB pattern. The pattern may thus be broadly reasonably interpreted as identifying a set of SSB positions per SSB burst for transmitting SSBs; Astrom; Fig. 2; [0009]-[0011]); and 	in different SSB bursts, different SSB beams per the same SSB position (As can also be seen for instance in at least Fig. 2, by comparing the two SS bursts depicted therein with their respective subset of beams, it is clear that the pattern therein shown identifies a set of SSB positions per SSB burst for transmitting SSBs in different SSB bursts using different SSB beams per the same SSB position. The pattern may thus be broadly reasonably interpreted as identifying, in different SSB bursts, different SSB beams per the same SSB position; Astrom; Fig. 2; [0009]-[0011]).	Regarding claim 26, Astrom teaches the limitations of claim 25.	Astrom further teaches the memory further comprises code executable by the at least one processor to cause the apparatus to receive, from the network entity, signaling, for a set of SSB bursts, the set of SSB positions per SSB burst for transmitting SSBs (The UE can, by using the SSBs in the SS burst set, determine the downlink timing and acquire some fundamental SI from the PBCH. It has been agreed in 3GPP that an NR UE in idle mode can expect an SS burst set transmitted from the network once per 20 ms (in connected mode the UE can be configured to expect SS burst sets once per 5 ms). Hence, once the UE has obtained downlink synchronization, it knows in which slots to expect SSB transmissions. The UE may thus be broadly reasonably interpreted as receiving, from the network entity, signaling, for a set of SSB bursts, the set of SSB positions per SSB burst for transmitting SSBs; Astrom; Fig. 2; [0009]-[0011]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et al. (US 2018/0376454, Astrom hereinafter, provided by Applicant) in view of Huang et al. (US 2021/0307061, Huang hereinafter).
	Regarding claim 2, Astrom teaches the limitations of claim 1.	Astrom further teaches the memory further comprises code executable by the at least one processor to cause the apparatus to signal information via a remaining minimum system information (RMSI) information element (IE) (The RMSI complements the MIB with information that the UE needs to know for initial access. Information contained within RMSI may be broadly reasonably interpreted as an information element or as being in an information element. The network node may thus be broadly reasonably interpreted as signaling information via a remaining minimum system information (RMSI) information element (IE); Astrom; [0100]).	However, Astrom does not specifically disclose to signal information regarding the pattern via RMSI.	Huang further teaches to signal information regarding the pattern via RMSI (Information regarding time intervals between SSB channel occupancy times (COTs) may be signaled in RMSI. Transmission of a set of SSB COTs (see for instance at least Fig. 5A) may be broadly reasonably interpreted as a pattern. Time interval information between SSBs may thus be broadly reasonably interpreted as information regarding the pattern. Information regarding the pattern may thus be broadly reasonably interpreted as being signaled via RMSI; Huang; Fig. 5a; [0109]-[0110]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Huang regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by ensuring efficient and reliable communication for establishing initial access and to improve NR downlink (DL) and uplink (UL) throughput (Huang; [0005]-[0011]).	Regarding claim 10, Astrom teaches the limitations of claim 3.	However, Astrom does not specifically disclose if transmission of one SSB burst fails due to a clear channel assessment (CCA) failure, the SSBs of the failed SSB burst are multiplexed in one or more other SSB bursts.	Huang teaches if transmission of one SSB burst fails due to a clear channel assessment (CCA) failure, the SSBs of the failed SSB burst are multiplexed in one or more other SSB bursts (By virtue of a first SSB to RO mapping rule, even if the terminal encounters a LBT failure (i.e., a CCA failure) in frequency division multiplexed ROs in the first PRACH slot, the terminal may still be able to find PRACH transmission opportunities corresponding to SSB0 and SSB1 in the time division multiplexed Ros. A second SSB to RO mapping rule is also disclosed wherein the terminal may still be able to find PRACH transmission opportunities corresponding to SSB0 and SSB6 in the frequency division multiplexed ROs even if the terminal encounters a LBT failure in frequency division multiplexed ROs in the first PRACH slot. The SSBs of a failed SSB burst are multiplexed in one or more other SSB bursts if transmission of one SSB burst fails due to a clear channel assessment (CCA) failure; Huang; Figs. 9a-9b; [0151]-[0160]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Huang regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by ensuring efficient and reliable communication for establishing initial access and to improve NR downlink (DL) and uplink (UL) throughput (Huang; [0005]-[0011]).	Regarding claim 16, Astrom teaches the limitations of claim 15.	Astrom further teaches the memory further comprises code executable by the at least one processor to cause the apparatus to receive, from the network entity, signaling information via a remaining minimum system information (RMSI) information element (IE) (The RMSI complements the MIB with information that the UE needs to know for initial access. Information contained within RMSI may be broadly reasonably interpreted as an information element or as being in an information element. The UE may thus be broadly reasonably interpreted as receiving, from the network node, signaling information via a remaining minimum system information (RMSI) information element (IE); Astrom; [0100]).	However, Astrom does not specifically disclose to signal information regarding the pattern via RMSI.	Huang further teaches to signal information regarding the pattern via RMSI (Information regarding time intervals between SSB channel occupancy times (COTs) may be signaled in RMSI. Transmission of a set of SSB COTs (see for instance at least Fig. 5A) may be broadly reasonably interpreted as a pattern. Time interval information between SSBs may thus be broadly reasonably interpreted as information regarding the pattern. Information regarding the pattern may thus be broadly reasonably interpreted as being signaled via RMSI; Huang; Fig. 5a; [0109]-[0110]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Huang regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by ensuring efficient and reliable communication for establishing initial access and to improve NR downlink (DL) and uplink (UL) throughput (Huang; [0005]-[0011]).	Regarding claim 24, Astrom teaches the limitations of claim 17.	However, Astrom does not specifically disclose SSBs of one SSB burst are multiplexed in one or more other SSB bursts.	Huang teaches SSBs of one SSB burst are multiplexed in one or more other SSB bursts (By virtue of a first SSB to RO mapping rule, even if the terminal encounters a LBT failure (i.e., a CCA failure) in frequency division multiplexed ROs in the first PRACH slot, the terminal may still be able to find PRACH transmission opportunities corresponding to SSB0 and SSB1 in the time division multiplexed Ros. A second SSB to RO mapping rule is also disclosed wherein the terminal may still be able to find PRACH transmission opportunities corresponding to SSB0 and SSB6 in the frequency division multiplexed ROs even if the terminal encounters a LBT failure in frequency division multiplexed ROs in the first PRACH slot. SSBs of one SSB burst may thus be broadly reasonably interpreted as being multiplexed in one or more other SSB bursts; Huang; Figs. 9a-9b; [0151]-[0160]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Huang regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by ensuring efficient and reliable communication for establishing initial access and to improve NR downlink (DL) and uplink (UL) throughput (Huang; [0005]-[0011]).
Claims 5, 7, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et al. (US 2018/0376454, Astrom hereinafter, provided by Applicant) in view of Kim et al. (US 2020/0280859, Kim hereinafter).	Regarding claim 5, Astrom teaches the limitations of claim 3.	However, Astrom does not specifically disclose SSBs at a certain SSB position within an SSB burst share common quasi co-location (QCL) assumptions.	Kim teaches SSBs at a certain SSB position within an SSB burst share common quasi co-location (QCL) assumptions (When a UE receives a DL signal/channel in a TX burst, the UE may assume that there are only spatially QCL SS block(s). A UE for receiving a DL signal/channel in a TX burst during a time interval overlapping with the corresponding time period may perform rate matching (or puncturing) of resources for SS block(s) spatially QCL with the TX burst for PDCCH/PDSCH reception and assume that non-QCL SS block(s) are not transmitted. For example, when an interval for transmitting four SS blocks continuously is configured, if a UE receives a specific PDCCH in the corresponding interval, the UE may assume transmission of SS block #0 spatially QCL with a CORESET in which a corresponding PDCCH is included (i.e., the UE may not assume transmission of SS block #1/2/3) and then perform PDSCH reception by performing rate matching (or puncturing). SSBs at a certain SSB position within an SSB burst may thus be broadly reasonably interpreted as sharing common quasi co-location (QCL) assumptions; Kim; [0409]-[0414]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Kim regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by solving a problem wherein transmitting SS blocks through beam sweeping leads to increased time delay in initial access and reduced accuracy of RRM measurement (Kim; [0403], [0409]-[0414]).	Regarding claim 7, Astrom teaches the limitations of claim 3.	However, Astrom does not specifically disclose the memory further comprises code executable by the at least one processor to cause the apparatus to signal a parameter indicating an SSB position per burst to allow a UE to perform rate matching in each burst.	Kim teaches the memory further comprises code executable by the at least one processor to cause the apparatus to signal a parameter indicating an SSB position per burst to allow a UE to perform rate matching in each burst (When a UE receives a DL signal/channel in a TX burst, the UE may assume that there are only spatially QCL SS block(s). A UE for receiving a DL signal/channel in a TX burst during a time interval overlapping with the corresponding time period may perform rate matching (or puncturing) of resources for SS block(s) spatially QCL with the TX burst for PDCCH/PDSCH reception and assume that non-QCL SS block(s) are not transmitted. For example, when an interval for transmitting four SS blocks continuously is configured, if a UE receives a specific PDCCH in the corresponding interval, the UE may assume transmission of SS block #0 spatially QCL with a CORESET in which a corresponding PDCCH is included (i.e., the UE may not assume transmission of SS block #1/2/3) and then perform PDSCH reception by performing rate matching (or puncturing). Such an SS block #0 may be broadly reasonably interpreted as an SSB position per burst to allow a UE to perform rate matching based on the spatially QCL with a CORESET in which a corresponding PDCCH is included at that position (i.e., the claimed parameter). The apparatus may thus be broadly reasonably interpreted as signaling a parameter indicating an SSB position per burst to allow a UE to perform rate matching in each burst; Kim; [0409]-[0414]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Kim regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by solving a problem wherein transmitting SS blocks through beam sweeping leads to increased time delay in initial access and reduced accuracy of RRM measurement (Kim; [0403], [0409]-[0414]).	Regarding claim 19, Astrom teaches the limitations of claim 17.	However, Astrom does not specifically disclose SSBs at a certain SSB position within an SSB burst share common quasi co-location (QCL) assumptions.	Kim teaches SSBs at a certain SSB position within an SSB burst share common quasi co-location (QCL) assumptions (When a UE receives a DL signal/channel in a TX burst, the UE may assume that there are only spatially QCL SS block(s). A UE for receiving a DL signal/channel in a TX burst during a time interval overlapping with the corresponding time period may perform rate matching (or puncturing) of resources for SS block(s) spatially QCL with the TX burst for PDCCH/PDSCH reception and assume that non-QCL SS block(s) are not transmitted. For example, when an interval for transmitting four SS blocks continuously is configured, if a UE receives a specific PDCCH in the corresponding interval, the UE may assume transmission of SS block #0 spatially QCL with a CORESET in which a corresponding PDCCH is included (i.e., the UE may not assume transmission of SS block #1/2/3) and then perform PDSCH reception by performing rate matching (or puncturing). SSBs at a certain SSB position within an SSB burst may thus be broadly reasonably interpreted as sharing common quasi co-location (QCL) assumptions; Kim; [0409]-[0414]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Kim regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by solving a problem wherein transmitting SS blocks through beam sweeping leads to increased time delay in initial access and reduced accuracy of RRM measurement (Kim; [0403], [0409]-[0414]).	Regarding claim 21, Astrom teaches the limitations of claim 17.	However, Astrom does not specifically disclose the memory further comprises code executable by the at least one processor to cause the apparatus to: 	receive, from the network entity, signaling a parameter indicating an SSB position per burst; and 	perform rate matching in each burst based on the signaled parameter.	Kim teaches the memory further comprises code executable by the at least one processor to cause the apparatus to: 	receive, from the network entity, signaling a parameter indicating an SSB position per burst (When a UE receives a DL signal/channel in a TX burst, the UE may assume that there are only spatially QCL SS block(s). A UE for receiving a DL signal/channel in a TX burst during a time interval overlapping with the corresponding time period may perform rate matching (or puncturing) of resources for SS block(s) spatially QCL with the TX burst for PDCCH/PDSCH reception and assume that non-QCL SS block(s) are not transmitted. For example, when an interval for transmitting four SS blocks continuously is configured, if a UE receives a specific PDCCH in the corresponding interval, the UE may assume transmission of SS block #0 spatially QCL with a CORESET in which a corresponding PDCCH is included (i.e., the UE may not assume transmission of SS block #1/2/3) and then perform PDSCH reception by performing rate matching (or puncturing). Such an SS block #0 may be broadly reasonably interpreted as an SSB position per burst to allow a UE to perform rate matching based on the spatially QCL with a CORESET in which a corresponding PDCCH is included at that position (i.e., the claimed parameter). The UE may thus be broadly reasonably interpreted as receiving, from a network entity, a parameter indicating an SSB position per burst to allow a UE to perform rate matching in each burst; Kim; [0409]-[0414]); and 	perform rate matching in each burst based on the signaled parameter (As was also discussed with regard to the above limitation, the UE may perform rate matching in each burst based on the signaled parameter; Kim; [0409]-[0414]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Kim regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by solving a problem wherein transmitting SS blocks through beam sweeping leads to increased time delay in initial access and reduced accuracy of RRM measurement (Kim; [0403], [0409]-[0414]).
Claims 8-9, 13-14, 22-23, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et al. (US 2018/0376454, Astrom hereinafter, provided by Applicant) in view of Chen et al. (US 2020/0275420, Chen hereinafter).	Regarding claim 8, Astrom teaches the limitations of claim 3.	Astrom further teaches each SSB within a first SSB burst and a second SSB burst is transmitted in conjunction with a same physical downlink control channel (PDCCH) burst (A gap in the beginning of a the SSB burst pattern may be used for transmission of a Physical Downlink Control Channel (PDCCH). Each SSB within the first and second burst depicted in Fig. 2 may thus be broadly reasonably interpreted as being transmitted in conjunction with the same PDCCH transmitted at such a gap location. Such a PDCCH transmitted in such an SS burst pattern may also be broadly reasonably interpreted as a PDCCH burst. Each SSB within a first SSB burst and a second SSB burst may thus be broadly reasonably interpreted as being transmitted in conjunction with a same physical downlink control channel (PDCCH) burst; Astrom; Fig. 2; [0009]-[0011]) that schedules remaining minimum system information (RMSI) (RMSI is configured in the PDCCH, and thus the PDCCH may be broadly reasonably interpreted as scheduling remaining minimum system information (RMSI); Astrom; Fig. 2; [0014]).	However, Astrom does not specifically disclose each SSB indicates an offset to the PDCCH.	Chen teaches each SSB indicates an offset to the PDCCH (A PBCH may be carried in an SS block of an SS block burst set, the PBCH is comprised of configuration information indicating an offset to an RMSI physical downlink control channel (PDCCH) monitoring occasions. Such an indication in an SSB indicating an offset to a PDCCH monitoring occasion may be broadly reasonably interpreted as indicating an offset to the PDCCH. Each SSB may thus be broadly reasonably interpreted as indicating an offset to the PDDCH; Chen; [0005], [0007]-[0009], [0011]-[0013]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by increasing system capacity and by compensating for unfavorable path loss of high frequency signals (Chen; [0004]-[0005], [0028]).	Regarding claim 9, Astrom teaches the limitations of claim 3.	However, Astrom does not specifically disclose the apparatus multiplexes, via frequency division multiplexing (FDM), physical downlink control channel (PDCCH) and corresponding remaining minimum system information (RMSI) together with SSBs that share quasi co-location (QCL) assumptions	Chen further teaches the apparatus multiplexes, via frequency division multiplexing (FDM), physical downlink control channel (PDCCH) and corresponding remaining minimum system information (RMSI) together with SSBs that share quasi co-location (QCL) assumptions (As can be seen for instance with regard to at least Fig. 9, a sequence of RMSI blocks 921-928 are frequency division multiplexed (FDMed) with the SS blocks 911-918. Each RMSI block 921-928 can include an RMSI control block 921 a-928a representing a set of resource elements carrying an RMSI PDCCH. A PDCCH and corresponding RMSI may thus be broadly reasonably interpreted as being multiplexed together with SSBs via FDM. As can be seen with regard to at least Fig. 10, each RMSI PDCCH control block 1021a-1022a is associated with the respective SS block 1011-1012, and can be quasi-co-located (QCLed) with the respective SS block, and transmitted with a same beam as the respective SS block. The multiplexed PDCCH, RMSI, and SSBs may thus also be broadly reasonably interpreted as sharing QCL assumptions. The apparatus may thus be broadly reasonably interpreted as multiplexing, via frequency division multiplexing (FDM), physical downlink control channel (PDCCH) and corresponding remaining minimum system information (RMSI) together with SSBs that share quasi co-location (QCL) assumptions; Chen; Figs. 9-10; [0056]-[0057]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by increasing system capacity and by compensating for unfavorable path loss of high frequency signals (Chen; [0004]-[0005], [0028]).	Regarding claim 13, Astrom teaches the limitations of claim 11.	However, Astrom does not specifically disclose SSBs at a certain SSB position every N SSB bursts share common quasi co-location (QCL) assumptions.	Chen teaches SSBs at a certain SSB position every N SSB bursts share common quasi co-location (QCL) assumptions (As can be seen with regard to at least Fig. 10, an SS block and RMSI PDCCH block multiplexing pattern may include each RMSI PDCCH control block 1021a-1022a being associated with the respective SS block 1011-1012, and can be quasi-co-located (QCLed) with the respective SS block, and transmitted with a same beam as the respective SS block. Such a pattern may be broadly reasonably interpreted as being transmitted multiple times, and thus each of such SS blocks in their respective positions in the pattern may be broadly reasonably interpreted as sharing QCL assumptions with other SS blocks in the same respective position in other bursts. SSBs at a certain SSB position every N SSB bursts may thus be broadly reasonably interpreted as sharing common quasi co-location (QCL) assumptions; Chen; Figs. 9-10; [0056]-[0057]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by increasing system capacity and by compensating for unfavorable path loss of high frequency signals (Chen; [0004]-[0005], [0028]).	Regarding claim 14, Astrom teaches the limitations of claim 11.	However, Astrom does not specifically disclose SSBs at a same position in multiple bursts map to a same physical downlink control channel (PDCCH) that schedules remaining minimum system information (RMSI) while the PDCCH and a corresponding remaining minimum system information (RMSI) share the same quasi co-location assumption with one of the SSBs at the same position in multiple bursts at a time.	Chen teaches SSBs at a same position in multiple bursts map to a same physical downlink control channel (PDCCH) that schedules remaining minimum system information (RMSI) while the PDCCH and a corresponding remaining minimum system information (RMSI) share the same quasi co-location assumption with one of the SSBs at the same position in multiple bursts at a time (As can be seen with regard to at least Fig. 10, an SS block and RMSI PDCCH block multiplexing pattern may include each RMSI PDCCH control block 1021a-1022a being associated with the respective SS block 1011-1012, and can be quasi-co-located (QCLed) with the respective SS block, and transmitted with a same beam as the respective SS block. Such a pattern may be broadly reasonably interpreted as being transmitted multiple times, and thus each of such SS blocks in their respective positions in the pattern may be broadly reasonably interpreted as mapping to a same PDCCH that schedules RMSI. The PDCCH and corresponding RMSI QCLed with the SSB at such positions may also be broadly reasonably interpreted as sharing the same quasi co-location assumption with one of the SSBs at the same position in multiple bursts at a time. SSBs at a same position in multiple bursts may thus be broadly reasonably interpreted as mapping to a same physical downlink control channel (PDCCH) that schedules remaining minimum system information (RMSI) while the PDCCH and a corresponding remaining minimum system information (RMSI) and as sharing the same quasi co-location assumption with one of the SSBs at the same position in multiple bursts at a time; Chen; Figs. 9-10; [0056]-[0057]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by increasing system capacity and by compensating for unfavorable path loss of high frequency signals (Chen; [0004]-[0005], [0028]).	Regarding claim 22, Astrom teaches the limitations of claim 17.	Astrom further teaches each SSB within a first SSB burst and a second SSB burst is transmitted in conjunction with a same physical downlink control channel (PDCCH) burst (A gap in the beginning of a the SSB burst pattern may be used for transmission of a Physical Downlink Control Channel (PDCCH). Each SSB within the first and second burst depicted in Fig. 2 may thus be broadly reasonably interpreted as being transmitted in conjunction with the same PDCCH transmitted at such a gap location. Such a PDCCH transmitted in such an SS burst pattern may also be broadly reasonably interpreted as a PDCCH burst. Each SSB within a first SSB burst and a second SSB burst may thus be broadly reasonably interpreted as being transmitted in conjunction with a same physical downlink control channel (PDCCH) burst; Astrom; Fig. 2; [0009]-[0011]) that schedules remaining minimum system information (RMSI) (RMSI is configured in the PDCCH, and thus the PDCCH may be broadly reasonably interpreted as scheduling remaining minimum system information (RMSI); Astrom; Fig. 2; [0014]).	However, Astrom does not specifically disclose each SSB indicates an offset to the PDCCH.	Chen teaches each SSB indicates an offset to the PDCCH (A PBCH may be carried in an SS block of an SS block burst set, the PBCH is comprised of configuration information indicating an offset to an RMSI physical downlink control channel (PDCCH) monitoring occasions. Such an indication in an SSB indicating an offset to a PDCCH monitoring occasion may be broadly reasonably interpreted as indicating an offset to the PDCCH. Each SSB may thus be broadly reasonably interpreted as indicating an offset to the PDDCH; Chen; [0005], [0007]-[0009], [0011]-[0013]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by increasing system capacity and by compensating for unfavorable path loss of high frequency signals (Chen; [0004]-[0005], [0028]).	Regarding claim 23, Astrom teaches the limitations of claim 17.	However, Astrom does not specifically disclose the network entity multiplexes, via frequency division multiplexing (FDM), physical downlink control channel (PDCCH) and corresponding remaining minimum system information (RMSI) together with SSBs that share quasi co-location (QCL) assumptions	Chen teaches the network entity multiplexes, via frequency division multiplexing (FDM), physical downlink control channel (PDCCH) and corresponding remaining minimum system information (RMSI) together with SSBs that share quasi co-location (QCL) assumptions (As can be seen for instance with regard to at least Fig. 9, a sequence of RMSI blocks 921-928 are frequency division multiplexed (FDMed) with the SS blocks 911-918. Each RMSI block 921-928 can include an RMSI control block 921 a-928a representing a set of resource elements carrying an RMSI PDCCH. A PDCCH and corresponding RMSI may thus be broadly reasonably interpreted as being multiplexed together with SSBs via FDM. As can be seen with regard to at least Fig. 10, each RMSI PDCCH control block 1021a-1022a is associated with the respective SS block 1011-1012, and can be quasi-co-located (QCLed) with the respective SS block, and transmitted with a same beam as the respective SS block. The multiplexed PDCCH, RMSI, and SSBs may thus also be broadly reasonably interpreted as sharing QCL assumptions. The network entity may thus be broadly reasonably interpreted as multiplexing, via frequency division multiplexing (FDM), physical downlink control channel (PDCCH) and corresponding remaining minimum system information (RMSI) together with SSBs that share quasi co-location (QCL) assumptions; Chen; Figs. 9-10; [0056]-[0057]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by increasing system capacity and by compensating for unfavorable path loss of high frequency signals (Chen; [0004]-[0005], [0028]).	Regarding claim 27, Astrom teaches the limitations of claim 25.	However, Astrom does not specifically disclose SSBs at a certain SSB position every N SSB bursts share common quasi co-location (QCL) assumptions.	Chen teaches SSBs at a certain SSB position every N SSB bursts share common quasi co-location (QCL) assumptions (As can be seen with regard to at least Fig. 10, an SS block and RMSI PDCCH block multiplexing pattern may include each RMSI PDCCH control block 1021a-1022a being associated with the respective SS block 1011-1012, and can be quasi-co-located (QCLed) with the respective SS block, and transmitted with a same beam as the respective SS block. Such a pattern may be broadly reasonably interpreted as being transmitted multiple times, and thus each of such SS blocks in their respective positions in the pattern may be broadly reasonably interpreted as sharing QCL assumptions with other SS blocks in the same respective position in other bursts. SSBs at a certain SSB position every N SSB bursts may thus be broadly reasonably interpreted as sharing common quasi co-location (QCL) assumptions; Chen; Figs. 9-10; [0056]-[0057]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by increasing system capacity and by compensating for unfavorable path loss of high frequency signals (Chen; [0004]-[0005], [0028]).	Regarding claim 28, Astrom teaches the limitations of claim 25.	However, Astrom does not specifically disclose SSBs at a same position in multiple bursts map to a same physical downlink control channel (PDCCH) that schedules remaining minimum system information (RMSI) while the PDCCH and a corresponding remaining minimum system information (RMSI) share the same quasi co-location assumption with one of the SSBs at the same position in multiple bursts at a time	Chen teaches SSBs at a same position in multiple bursts map to a same physical downlink control channel (PDCCH) that schedules remaining minimum system information (RMSI) while the PDCCH and a corresponding remaining minimum system information (RMSI) share the same quasi co-location assumption with one of the SSBs at the same position in multiple bursts at a time (As can be seen with regard to at least Fig. 10, an SS block and RMSI PDCCH block multiplexing pattern may include each RMSI PDCCH control block 1021a-1022a being associated with the respective SS block 1011-1012, and can be quasi-co-located (QCLed) with the respective SS block, and transmitted with a same beam as the respective SS block. Such a pattern may be broadly reasonably interpreted as being transmitted multiple times, and thus each of such SS blocks in their respective positions in the pattern may be broadly reasonably interpreted as mapping to a same PDCCH that schedules RMSI. The PDCCH and corresponding RMSI QCLed with the SSB at such positions may also be broadly reasonably interpreted as sharing the same quasi co-location assumption with one of the SSBs at the same position in multiple bursts at a time. SSBs at a same position in multiple bursts may thus be broadly reasonably interpreted as mapping to a same physical downlink control channel (PDCCH) that schedules remaining minimum system information (RMSI) while the PDCCH and a corresponding remaining minimum system information (RMSI) and as sharing the same quasi co-location assumption with one of the SSBs at the same position in multiple bursts at a time; Chen; Figs. 9-10; [0056]-[0057]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding transmission/reception of SSB bursts with the teachings as in Astrom regarding transmission/reception of SSB bursts. The motivation for doing so would have been to increase performance by increasing system capacity and by compensating for unfavorable path loss of high frequency signals (Chen; [0004]-[0005], [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474